On writ of certiorari (363 U.S. 837) to review tbe action of tbe United States Court of Claims in bolding tbat plaintiffs were not entitled to recover active duty pay and allowances from the time of their capture by tbe Communist forces in Korea to tbe date of their discharges, which pay was claimed under the provisions of the Missing Persons Act because they did not have the status of prisoners of war, the Supreme Court, on May 22,1961, reversed, holding that since there was never an official administrative determination that the petitioners were no longer in the active service or that they were absent from their posts of duty without authority during the period in question, they were entitled to their pay under the language of the Missing Persons Act.